Citation Nr: 1447865	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-42 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for fibromyalgia, an unspecified disorder of the upper and lower extremities, and/or a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities, to include as due to exposure to contaminated water at Camp Lejeune and exposure to jet fuel.





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to September 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for fibromyalgia, an unspecified disorder of the upper and lower extremities, and a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities, to include as due to exposure to contaminated water at Camp Lejeune. The RO also denied service connection for other disorders. The Veteran appealed the rating decision to the Board. The Veteran subsequently asserted that jet fuel to which he was exposed during service may have contributed to causing disorders, including musculoskeletal disorders.

In October 2013, the Board denied service connection for fibromyalgia, an unspecified disorder of the upper and lower extremities, and a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities, to include as due to exposure to contaminated water at Camp Lejeune and exposure to jet fuel. The Board also denied service connection for other disorders. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2014, the Veteran and VA (the parties) submitted to the Court a Joint Motion for Partial Remand. The parties asked the Court to vacate and remand the portion of the October 2013 Board decision that denied service connection fibromyalgia, an unspecified disorder of the upper and lower extremities, and a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities, to include as due to exposure to contaminated water at Camp Lejeune and exposure to jet fuel. The Veteran indicated that he did not wish to pursue his appeal of the Board's decision denying service connection for other disorders. In July 2014, the Court granted the Joint Motion and remanded the part of the Board's decision that denied service connection for fibromyalgia, an unspecified disorder of the upper and lower extremities, and a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities, to include as due to exposure to contaminated water at Camp Lejeune and exposure to jet fuel. The Court dismissed the appeal as to the remaining issues.

The Board reviewed and considered all documents regarding the Veteran's appeal, including those in the paper claims file and those in the two electronic records systems, Virtual VA and Veterans Benefit Management System (VBMS). In this case the electronic systems contain documents relevant to the appeal.


FINDING OF FACT

Generalized musculoskeletal symptoms, including pain, that were experienced during service, continued or recurred after service, and were diagnosed after service as fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran reports that he has disorders with musculoskeletal manifestations. He is seeking service connection and VA disability compensation for disabilities described as fibromyalgia, as an unspecified disorder of the upper and lower extremities, and as a disability manifested by muscle atrophy, painful joints, and limited range of motion of the upper and lower extremities. His claim includes the contention that the disorders began or worsened during his service, and the contention that the disorders are attributable to substances to which he was exposed during service, including contaminated water that he used at Camp Lejeune and jet fuel he used in refueling duties.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Camp Lejeune is a military installation that is in North Carolina. In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply. The acknowledged contaminants are the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene. They are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems. In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune. VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis. 

The Veteran's service records show that he was stationed at Camp Lejeune from June 1977 to December 1977. The Board accepts that during his service at Camp Lejeune he was potentially exposed to contaminants in the base water supply.

The Veteran's service records, including his service separation document, show that his military occupational specialty was Bulk Fuel Man. Based on that record, the Board accepts the Veteran's report that during service he was exposed to jet fuel. The question of a connection between jet fuel exposure and the disabilities addressed in the current appeal is subject to the assembled evidence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When the Veteran was examined for entrance into service, the examiner did not find any disability affecting any extremity, nor any other musculoskeletal disability. In August 1977, he reported to sick call with low back pain following a training exercise. A clinician provided an impression of low back strain. The symptoms were addressed with medication, rest, and a three day limitation to light duty. In September 1977, the Veteran received treatment for a blister on the bottom of his right foot. In November 1977, he reported having injured his left thumb while playing basketball. The treating clinician's impression was ligament strain. In December 1977, the Veteran went to sick call with a ten hour history of headaches, upset stomach, and aching muscles. He was prescribed medications and instructed to come back to sick call the next day if symptoms persisted.

In February 1978, the Veteran sought treatment after he fell on his back. A clinician found tenderness over the lower lumbar and sacroiliac areas. The clinician's impression was contusion. In sick call on March 10, 1978, the Veteran had a superficial laceration at the right knee and lower leg. On March 16, 1978, the Veteran came to a service hospital emergency room. He stated that he fell while he was running. He reported pain in his back and ribs. A clinician observed a small abrasion and bruise on the right lower back. On an August 1978 examination for separation from service, the examiner did not find any abnormality affecting any extremity, nor any other musculoskeletal abnormality.

The Veteran had VA treatment in 1979, for alcohol and drug abuse. In a medical history, he reported a history of multiple nasal fractures and of a fracture of the right fifth finger. On a system review, a clinician marked that he had no backache, joint pain, stiffness, joint swelling, or muscle weakness. In an August 1979 accident, battery acid got on the Veteran's right foot and left arm. No musculoskeletal problem was noted at that time. The Veteran had VA treatment in January 1980 for a skin disorder. In September 1983, he was seen for a possible broken nose.

In March 1984, the Veteran submitted a claim for VA benefits. He reported that disorders that began during his service in 1977 and 1978 included cramping of both legs, soreness of the feet and the nerves in the toes, and muscle spasms in the rectal area.

In March and April 1984, the Veteran had VA inpatient alcohol and drug abuse rehabilitation. At that time it was also noted that he had a past right shoulder rotator cuff injury, and that presently he had degenerative joint disease of the right shoulder, manifested by discomfort, pain, and some limitation of motion. On x-rays the right shoulder appeared normal, with no evidence of fracture, dislocation, or other significant bony abnormality. On orthopedic consultation, he reported a several year of right shoulder pain that was episodic and aggravated by baseball pitching. No other problems affecting the extremities or other musculoskeletal areas were noted at that time. A system review indicated that, apart from the right shoulder problem, he did not have backache, joint pain, stiffness, joint swelling, or muscle weakness.

The record contains somewhat inconsistent descriptions of an incident or incidents in 1984 in which the Veteran sustained injury at his railroad job. An undated worker's compensation report states that in December 1984 he pulled a hose over his right shoulder and felt tingling in his back. He reportedly then moved his left shoulder to perform a task, and in raising himself up felt severe pain in the middle of his back. The report of a July 1985 neurology consultation indicates that he sustained a back injury in an incident at work in August 1984, and then sustained another back injury at work in December 1984. A 1986 chiropractic evaluation indicates that, in December 1984, while working under a railroad car, he slipped and fell forward, hit his left shoulder, and developed pain, mostly in his thoracolumbar spine.

In a July 1988 claim for VA education benefits, the Veteran wrote that, after VA substance abuse treatment, he went on to obtain employment and have an outstanding work record until a back injury ended that work. In March 1989, the Veteran wrote that a December 1984 back injury made him unable to work through October 1985. He indicated that he had ongoing impairment due to a December 1984 back injury.

In June 2001 claims, the Veteran asserted that he had multiple joint pain and arthritis as a result of contaminated water at Camp Lejeune. 

In VA treatment in March 2007, the Veteran reported that in December 2006 he fell off of a ladder and sustained a concussion. He indicated that presently he had spine pain. 

In an August 2007 claim, the Veteran reported that he had muscle atrophy, and had painful motion and limited motion in his upper and lower extremities. He contended that those disorders were due to contaminated water at Camp Lejeune.

In VA treatment in August 2007, the Veteran stated that he hurt all over. In September 2007, a clinician found that his joints had no limitation of motion. In October 2007, the Veteran reported body aches, which he attributed to exposure to water at Camp Lejeune. He also indicated that he had fallen off of a ladder, and that he had painful bone spurs in his foot. X-rays taken in November 2007 showed a bone spur on the right foot.

In VA treatment in January 2008, the Veteran reported foot pain that he attributed to plantar spurs and to heavy use in a recent move to a different residence. In March 2008, he reported shoulder and foot problems. He related having lifted a washer or dryer and experiencing a pop in his shoulder. He again reported shoulder symptoms in April 2008 and foot and shoulder symptoms in July and September 2008.

In January 2009, the Veteran had spine and pelvic x-rays at a private facility. The radiologist found evidence of cervical, thoracic, and lumbar spine arthritis and minor degenerative changes in the hips.

In a May 2009 VA mental disorders examination, the Veteran reported a history of degenerative joint disease, bone spurs, arthritis, and chronic pain. He related having sustained a broken rib in a fall approximately a month before that examination, and a broken leg in a fall approximately two weeks before the examination.

On VA medical examination in June 2009, the Veteran stated that he had disorders that were related to exposure to contaminated water during service at Camp Lejeune. He reported that presently he had widespread pain, including in all of his joints. He indicated that the pain had been present for twenty years.  He stated that all of his muscle had cramping, and became fatigued with any activity. He indicated that the muscle weakness had been present for seven years. He stated that until recently he had worked in construction, and had been strong, with bulked up muscles. He reported that beginning in 2007 he lost 50 pounds after developing a swallowing disorder, then later regained 35 pounds.

The examiner, M. A. B., M.D., observed that the Veteran had a normal gait, and that his joints were nontender and all had full ranges of motion without discomfort. Dr. M. B.'s impression was depression with somatization, with normal joints and muscles on examination. He stated that it was less likely than not that any of the reported conditions were related to service.

VA treatment notes from February 2010 reflect the Veteran's report of many physical problems, particularly pain in the feet and back. In May 2010, he reported having chronic pain and fibromyalgia type pain. In June 2010, he reported severe pain in his hips and legs. 

In June 2010, private physician H. G. B., III, M.D., discussed the nature and likely etiology of the Veteran's musculoskeletal disorders. Dr. H. B. expressed the opinion that it is as likely as not that the Veteran has fibromyalgia that produces pain in his neck, back, hips, and upper extremities. He noted that the fibromyalgia developed after the Veteran was exposed to contaminants in the water at Camp Lejeune. He opined that it is as likely as not that contaminants in the water at Camp Lejeune caused or contributed to causing the Veteran's fibromyalgia. He also opined that it is as likely as not that exposure to jet fuel, during service duties as a refueler, contributed to causing the Veteran's fibromyalgia.

The Veteran had a VA fibromyalgia examination in September 2010. The examiner, P. S. B., M.D., reported having reviewed the claims file. Dr. P. B. noted the Veteran's history of service in Camp Lejeune while the water supply was contaminated, and of service duties in refueling. She noted his present reports of fatigue, tiredness, widespread pain, and widespread weakness. The Veteran reported that problems with his back began during service, and worsened after an accident at work in 1984. Dr. P. B. noted that musculoskeletal pain all over was noted during service. She found evidence of decreased sensation in some fingers and in toes. In the left shoulder, there was limitation of motion and pain with motion. There was slightly decreased motion in the right shoulder. Dr. P. B. found musculoskeletal trigger and tender points consistent with fibromyalgia. She concluded that the Veteran has fibromyalgia. She expressed the opinion that it is at least as likely as not that the fibromyalgia is related to symptoms noted during service. She stated that the causes of fibromyalgia are not well understood, so the likelihood of relationships between fibromyalgia and exposure to toxins at Camp Lejeune and to fuels cannot be determined without resorting to mere speculation.

In October 2011, the Veteran had another VA fibromyalgia examination. The examiner, F. S., M.D., reported having reviewed the claims file. The Veteran reported that fibromyalgia began more than 30 years earlier. He stated that he always had pain and aches all over his body. He indicated that his legs felt heavy and his arms were weak. Dr. S. found tender, painful points. He expressed the opinion that the Veteran's fibromyalgia is not related to his service, including his exposure to drinking water at Camp Lejeune. He explained that there is no evidence that exposure to chemicals can cause fibromyalgia. He also opined that it is less likely than not that the Veteran's service, including exposure to contaminated water, has aggravated his fibromyalgia.

During the year following the Veteran's 1978 separation from service, no clinician found that he had arthritis. The evidence thus does not provide a basis to presume that the Veteran incurred arthritis during service.

The Veteran has been diagnosed with fibromyalgia, manifested by generalized musculoskeletal symptoms. He contends that the fibromyalgia began during service. During his 1977 to 1978 service, he had treatment for musculoskeletal pain on multiple occasions. On some, but not all, of those occasions, specific injuries were noted. A few years after service, in March 1984, he reported that multiple lower extremity symptoms, including cramps in the legs, soreness in the feet, and nerve issues in the toes, began during his 1977 and 1978 service. VA examiner Dr. P. B. supported the likelihood that generalized musculoskeletal pain noted during service was a manifestation of a disorder that after service was diagnosed as fibromyalgia. Although Dr. S. opined against service connection, his opinion focused on the Camp Lejeune water issue, and did not discuss reports during service or in 1984 regarding musculoskeletal pain during service. The Veteran did not report generalized musculoskeletal symptoms at separation from service, nor during the few years immediately following service. Nonetheless, the service treatment records, the March 1984 claim, and the opinion from Dr. P. B. are evidence that some musculoskeletal symptoms in service were symptoms of a disorder eventually diagnosed as fibromyalgia. That evidence at least equivocally supports direct service connection. Therefore, resolving reasonable doubt in the Veteran's favor, the Board grants service connection for fibromyalgia.


ORDER

Entitlement to service connection for fibromyalgia is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


